Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 10, 2018

                                       No. 04-18-00364-CV

                 IN THE INTEREST OF S.L.T., AND A.C.T., CHILDREN,

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 33615
                           Honorable Robert Cadena, Judge Presiding


                                          ORDER
       Appellant’s brief was due on September 28, 2018. Neither the brief nor a motion for
extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before October 22, 2018, his appellant’s
brief and a written response reasonably explaining (1) his failure to timely file the brief and (2)
why appellee is not significantly injured by his failure to timely file a brief. If appellant fails to
file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).



                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court